 



Exhibit 10.62
CONSULTING AGREEMENT
     This Consulting Agreement (“Agreement”), dated February 28, 2007, is made
by and between American Reprographics Company, a Delaware corporation, (the
“Company”), and Legg Consulting LLC, a Texas limited liability company
(“Consultant”).
     WHEREAS, the sole member of Consultant, Mark W. Legg (“Legg”), has been
employed by the Company as its Chief Financial Officer from April 6, 1998,
through and including December 4, 2006;
     WHEREAS, Legg remained a full-time employee of the Company from and after
December 4, 2006 through and including the date of this Agreement;
     WHEREAS, Legg voluntarily elected to terminate the Employment Agreement,
dated January 7, 2005, between the Company and Legg (the “Employment
Agreement”), effective February 28, 2007; and
     WHEREAS, the Company and Consultant desire that Consultant provide
professional services to the Company as provided below, commencing upon
termination of Legg’s full-time employment under the Employment Agreement.
     NOW, THEREFORE, in consideration of the promises and of the covenants set
forth below, the parties hereto agree as follows:
     1. Consulting Services. Consultant will render such professional consulting
services to the Company related to merger & acquisition strategic planning and
due diligence, transition assistance to the Company’s current Chief Financial
Officer, evaluation of fees incurred with independent auditors and
Sarbanes-Oxley compliance consultants, pending accounting matters, entertainment
of the Company’s clients, and other such matters (collectively, the “Consulting
Services”), as the Company may from time to time direct.
     2. Term. The term of this Agreement shall commence March 1, 2007 and
continue though and including February 29, 2008 (the “Consulting Period”).
     3. Time Commitment. The Company acknowledges that Consultant has other
clients and that, except where the nature of the Consulting Services requires
that they be performed at specific times, Consultant is free to choose the
specific times at which the Consulting Services will be performed; provided,
however, that Consultant shall devote sufficient time to the Consulting Tasks to
complete them within the time frames agreed by Consultant and the Company.
     4. Consulting Fees. In consideration of performance of the Consulting
Services pursuant to Section 1 above, Consultant shall be paid a fixed fee in
the sum of $24,250 per month during the Consulting Period, which fees shall be
paid on the last

 



--------------------------------------------------------------------------------



 



business day of each month during the Consulting Period, in accordance with the
Company’s normal payment procedures (“Consulting Fees”). Consultant shall be
responsible for the payment of all taxes in connection with the Consulting Fees
imposed by any taxing authority, and will indemnify the Company from any
liability in connection with any assessment, penalty or interest as a result of
any determination by any taxing authority that such amounts should have been
withheld from payments to Consultant.
     5. Independent Contractor. It is understood that, during the Consulting
Period, Consultant shall be an independent contractor and not an employee of the
Company, and that this Agreement is not an employment agreement. Consultant
shall not be deemed to be an agent, partner or joint venturer of the Company
during the Consulting Period, and the Company shall not exercise any control or
supervision with respect to Consultant’s services.
     6. No Conflicts. Consultant represents and warrants that (a) Consultant is
not bound by, and will not enter into, any oral or written agreement with
another party that conflicts in any way with Consultant’s obligations under this
Agreement; and (b) Consultant’s agreement and performance under this Agreement
do not require consent or approval of any person that has not already been
obtained.
     7. Restrictive Covenants. Consultant acknowledges that (a) Consultant’s
consultancy duties will bring Consultant in close contact with certain
confidential affairs and trade secrets of the Company, its subsidiaries and
affiliates (collectively, the “ARC Group”) not readily available to the public;
(b) the agreements and covenants of Consultant contained in Sections 7(a),
(b) and (c) below are essential to the goodwill and business of the ARC Group;
and (c) the Company would not have entered into this Agreement but for the
agreements and covenants of Consultant contained in such sections. Accordingly,
as an inducement for the Company to enter into this Agreement, Consultant agrees
that:
          (a) Non-Solicitation. During the Consulting Period, and for a period
of two (2) years after its expiration, Consultant shall not, without prior
written consent of the Company, directly or indirectly, (i) induce or attempt to
induce any employee of the ARC Group to leave the employ of the ARC Group, or in
any way interfere with the relationship between the ARC Group and any employee
thereof, (ii) hire any person within two (2) years of the last day such person
was an employee of the ARC Group, or (iii) induce or attempt to induce any
customer, supplier, licensee, licensor, franchisee or other business relation of
the ARC Group to cease doing business with the ARC Group, or in any way
interfere with the relationship between any such customer, supplier, licensee or
business relation of the ARC Group (including, without limitation, making any
disparaging statements or communications about the ARC Group).
          (b) Confidential Information. During the Consulting Period and
thereafter, Consultant shall continue to keep secret and retain in strictest
confidence, and shall not use for its benefit or the benefit of others, except
in connection with the business and affairs of the ARC Group, all confidential
information or trade secrets of the ARC

2



--------------------------------------------------------------------------------



 



Group including, without limitation, information with respect to (i) potential
acquisitions, (ii) sales figures, (iii) profit or loss figures, and
(iv) customers, clients, suppliers, sources of supply and customer lists
(collectively, “Confidential Information”) and shall not disclose the
Confidential Information to anyone outside of the ARC Group except with the
express written consent of the Company and except for Confidential Information
which is at the time of receipt or thereafter becomes publicly known through no
wrongful act of Consultant. Consultant shall deliver to the Company upon the
termination of its consultancy or at any other time the Company may request, all
memoranda, notes, plans, records, reports, computer discs, software and other
documents and data in any tangible media (and copies thereof) relating to the
Confidential Information, Work Product (as defined below) or the business of the
ARC Group which Consultant was provided during the Consulting Period and which
Consultant may then possess or have under its control.
          (c) Work Product. All inventions, innovations, improvements,
developments, methods, which relate to the ARC Group’s actual or anticipated
business, research and development or existing or future products or services
and which are conceived, developed or made by Consultant while a consultant to
the Company (collectively, “Work Product”) belong to the Company. Consultant
shall promptly disclose such Work Product to the Company and perform all actions
requested by the Company (whether during or after the term) to establish and
confirm such ownership (including, without limitation, assignments, consents,
powers of attorney and other instruments). Consultant acknowledges and agrees
that upon expiration or termination of this Agreement, or at the request of the
Company from time to time, Consultant shall deliver all Work Product in its
possession to the Company.
          Consultant agrees that the covenants contained in this Section 7 are
necessary and reasonable in order to protect the Company in the conduct of its
business and protect the Company’s goodwill, and are entered into in
consideration for the Company entering into and performing under this Agreement.
          The Company and Consultant intend that each of the above restrictions
in this Section 7 is to be completely severable and independent of each other,
and any invalidity or unenforceability of any one or more of such restrictions
shall not render invalid or unenforceable any one or more of the other
restrictions.
     8. Injunctive Relief. Consultant specifically recognizes that any breach of
Section 7 will cause irreparable injury to the Company and that actual damages
may be difficult to ascertain, and in any event, may be inadequate. Accordingly
(and without limiting the availability of legal or equitable, including
injunctive, remedies under any other provisions of this Agreement), Consultant
agrees that in the event of any such breach, the Company shall be entitled to
injunctive relief in addition to such other legal and equitable remedies that
may be available.
     9. Survival. Consultant agrees that the provisions in Section 7 will
survive the termination or expiration of this Agreement.

3



--------------------------------------------------------------------------------



 



     10. Modification. In the event that any covenant set forth in Section 7 is
deemed void or unenforceable by a court for any reason, it is the parties’
intent that the court will modify the covenant so as to make it valid and
enforceable.
     11. Assignability of Agreement. The rights and duties of the parties
hereunder shall not be assignable, except that the Company may assign this
Agreement and all rights and obligations hereunder to any corporation or other
business entity which succeeds to all or substantially all of the business of
the Company through merger, consolidation, corporate reorganization or by
acquisition of all or substantially all of the assets of the Company provided
that the corporation or other business entity assumes the obligations of the
Company hereunder; provided, further, however, that such assignment shall not
relieve the Company of its obligations hereunder.
     12. Integration. This Agreement contains the entire agreement between the
parties and supersedes all prior oral and written agreements, understandings,
commitments and practices between the parties, including any prior employment
agreements, whether or not fully performed before the date of this Agreement;
provided, however, that the post-employment covenants contained in the
Employment Agreement remain in effect to the extent they are consistent with and
not superseded by this Agreement such that in the event of any conflict the
terms of this Agreement will prevail. No amendments to this Agreement may be
made except by a writing signed by both parties.
     13. Litigation. In the event legal action is brought to enforce any of the
provisions of this Agreement or for any breach thereof, reasonable attorneys’
fees shall be awarded to the prevailing party or parties in said action.
     14. Notices. All notices, requests, demands, claims, and other
communications hereunder will be in writing. Any notice, request, demand, claim,
or other communication hereunder shall be deemed duly given if (and then two
(2) business days thereafter) it is sent by registered or certified mail, return
receipt requested, postage prepaid, and addressed to the intended recipient as
set forth below:

         
 
  If to Consultant:   Legg Consulting LLC
 
      4802 Paraiso Parkway 
 
      Austin, TX 78738
 
      Attn: Mark W. Legg
 
       
 
       
 
  If to the Company:   American Reprographics Company
 
      700 North Central Avenue, Suite 550 
 
      Glendale, CA 91203
 
      Attn: Jonathan R. Mather

          Any party may send any notice, request, demand, claim, or other
communication hereunder to the intended recipient at the address set forth above
using

4



--------------------------------------------------------------------------------



 



any other means (including personal delivery, expedited courier, messenger
service, telecopy, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other party
notice in the manner herein set forth.
     15. Controlling Law. This Agreement is entered into in the State of
California and shall be interpreted and governed by the laws of the State of
California, without regard to its conflict of law provisions.
     16. Successors. Subject to Section 11 hereof, this Agreement shall be
binding on and shall inure to the benefit of the parties to it and their
respective successors and assigns.
     17. Severability. If a court of competent jurisdiction finds any provision
in this Agreement to be invalid, such invalidity shall not affect the remainder
of the Agreement. The invalid provision shall be deemed severed therefrom and
the remainder of the Agreement shall remain enforceable in accordance with its
terms and of full force and effect.
     18. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together will constitute one and the same instrument.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
date first above written.

                  AMERICAN REPROGRAPHICS COMPANY,       LEGG CONSULTING LLC, a
Delaware corporation       a Texas limited liability company
 
               
 
                  /s/ Sathiyamurthy Chandramohan         /s/ Mark Legg          
  By:
  Sathiyamurthy Chandramohan         By:   Mark Legg
  Its:
  Chief Executive Officer         Its:   Member

5